Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  DAVID POSCHMANN,

                  Plaintiff,
  v.                                                             CASE NO.

  MR. C HOSPITALITY, LLC,
  MR. C COCONUT GROVE, LLC,
  MR. C MANAGER, LLC and
  MR. C MANAGER SEAPORT, LLC,

                  Defendants.
                                              /

                                             COMPLAINT

          Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

   Defendants, Mr. C Hospitality, LLC, Mr. C Coconut Grove, LLC, Mr. C Manager, LLC and Mr.

   C Manager Seaport, LLC, for injunctive relief pursuant to the Americans With Disabilities Act,

   42 U.S.C. §12181, et seq. (the "ADA") and in support thereof states as follows:

                                            JURISDICTION

          1.      This court has subject-matter jurisdiction since this action arises pursuant to 28

   U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

   Defendants' violations of Title III of the ADA.

                                                  VENUE

          2.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because, inter alia, the

   events giving rise to the claims asserted herein occurred in this district and one of the hotels

   whose reservation system is at issue herein is located in this district.
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 2 of 12



                                                PARTIES

          3.      Plaintiff, David Poschmann, is an individual residing in this district who is over

  eighteen years of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and

  is substantially limited in performing one or more major life activities due to the amputation of

  his right leg in 2012. Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially

   equipped vehicle and has a valid disabled parking permit from the Florida Department of

   Highway Safety and Motor Vehicles. Defendants’ online hotel reservation systems fail to comply

   with the requirements of 28 C.F.R. §36.302(e) and therefore Plaintiffs full and equal enjoyment

   of the goods, services, facilities, privileges, advantages and/or accommodations offered thereon

   are restricted and limited because of Plaintiff s disability and will be restricted in the future

   unless and until Defendants are compelled to cure the substantive ADA violations contained on

   their hotels' online reservation systems. Plaintiff intends to visit the online reservation systems

   for Defendants' hotels in the near future to book a hotel room and utilize the goods, services,

   facilities, privileges, advantages and/or accommodations being offered and/or to test the online

   reservation systems for compliance with 28 C.F.R. §36.302(e).

           4.      Defendants Mr. C Hospitality, LLC and Mr. C Coconut Grove, LLC are the

   owners and operators of Mr. C Coconut Grove, located at 2988 McFarlane Road in Miami,

   Florida ("Mr. C Coconut Grove"). The online reservation systems for Mr. C Coconut Grove are

   found at www.mrchotels.com and mrccoconutgrove.com. Defendants Mr. C Hospitality, LLC

   and Mr. C Manager Seaport, LLC are the owners and operators of Mr. C Seaport, located at 33

   Peck Slip in New York, New York ("Mr. C Seaport"). The online reservation systems for Mr. C

   Seaport are found at www.mrchotels.com and mrcseaport.com. Defendants Mr. C Hospitality,

   LLC and Mr. C Manager, LLC are the owners and operators of Mr. C Beverly Hills, located at




                                                      2
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 3 of 12



   1224 Beverwil Drive in Los Angeles, California ("Mr. C Beverly Hills"). The online reservation

   systems for Mr. C Beverly Hills are found at www.mrchotels.com and mrcbeverlyhills.com.

  Mr. C. Coconut Grove, Mr. C. Seaport and Mr. C Beverly Hills are collectively referred to as the

   "Hotels". The Hotels are identified by defendants as comprising the Mr. C Hotels group.

                 CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.      On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

   ADA was to provide a clear and comprehensive national mandate for the elimination of

   discrimination against individuals with disabilities and to provide clear, strong, consistent,

   enforceable standards addressing said discrimination, invoking the sweep of congressional

   authority in order to address the major areas of discrimination faced day-to-day by people with

   disabilities to ensure that the Federal government plays a central role in enforcing the standards

   set by the ADA. (42 U.S.C. § 12101 (b)(l)-(4».

          6.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

   Department of Justice, Office of the Attorney General, published revised regulations for Title III

   of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

   requirements of the ADA. Public accommodations, including places of lodging, were required to

   conform to these regulations on or before March 15, 2012.

           7.      On March 15, 2012, new regulations implementing Title III of the ADA took

   effect, imposing significant new obligations on inns, motels, hotels and other "places of

   lodging". 28 C.F.R. §36.302(e) states:

           "(1) Reservations made by places o f lodging. A public accommodation that owns, leases
   (or leases to), or operates a place of lodging shall, with respect to reservations made by any
   means, including by telephone, in-person, or through a third party -
   (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the same manner
   as individuals who do not need accessible rooms;


                                                     3
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 4 of 12



  (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
  reservations service in enough detail to reasonably permit individuals with disabilities to assess
  independently whether a given hotel or guest room meets his or her accessibility needs;1
  (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
  other guest rooms of that type have been rented and the accessible room requested is the only
  remaining room of that type;
  (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
  that the guest rooms requested are blocked and removed from all reservations systems; and
  (v) Guarantee that the specific accessible guest room reserved through its reservations service is
  held for the reserving customer, regardless of whether a specific room is held in response to
  reservations made by others."
           8.       The Hotels are places of public accommodation that own and/or lease and operate

   places of lodging pursuant to the ADA. The websites for Defendants' respective Hotels contain

   online reservation systems whereby potential patrons may reserve a hotel room. The reservation

   systems are subject to the requirements of 28 C.F.R.§36.302(e).

           9.        Most recently, during August, 2019 Plaintiff, from his home in this district,

   attempted to specifically identify and book a guaranteed reservation for an accessible guest room

   at Mr. C Coconut Grove through Mr. C Hospitality, LLC's and Mr. C Coconut Grove, LLC's

   online reservation systems but was unable to do so due to their failure to comply with the

   requirements set forth in paragraph 7. After the foregoing occurred, Plaintiff attempted to

   specifically identify and book a guaranteed reservation for an accessible guest room at Mr. C

   Seaport on Mr. C Hospitality, LLC's and Mr. C Seaport Manager, LLC's online reservation

   systems but was unable to do so due to their failure to comply with the requirements set forth in



   1 The United States Department of Justice, in "28 C.F.R, Appendix A to Part 36, Guidance on Revisions to ADA
   Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
   provides a section-by-section analysis of 28 C.F.R. §36,302(e)(l). In its analysis and guidance, the Department of
   Justice's official comments state that "information about the Hotel should include, at a minimum, information about
   accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
   route to the accessible room or rooms. In addition to the room information described above, these hotels should
   provide information about important features that do not comply with the 1991 Standards." An agency's
   interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(l),
   must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
   the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                              4
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 5 of 12



   paragraph 7. After the foregoing occurred, Plaintiff attempted to specifically identify and book a

   guaranteed reservation for an accessible guest room at Mr. C Beverly Hills on Mr. C Hospitality,

   LLC's and Mr. C Manager, LLC's online reservation systems but was unable to do so due to their

   failure to comply with the requirements set forth in paragraph 7.

             10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

   pursuant to Houston v. MarodSupermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

   for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

   places of public accommodation, including places of lodging and their reservation systems, are

   in compliance with the ADA.

             11.    Plaintiff intends to visit the online reservation systems on the Hotels' websites in

   the near future in order to test them for compliance with the requirements contained in 28 C.F.R.

   §36.302(e)(l).

                            COUNT I - FOR INJUNCTION AGAINST
                   MR. C HOSPITALITY, LLC AND MR C COCONUT GROVE, LLC

             12.     Plaintiff realleges and reavers paragraphs 1 through 11 above as if fully set forth

   herein.

             13.     Defendants Mr. C Hospitality, LLC and Mr. C Coconut Grove, LLC have

   discriminated against Plaintiff by denying him access to and full and equal enjoyment of the

   goods, services, facilities, privileges, advantages and accommodations offered at the

   website/reservation systems for Mr. C Coconut Grove due to the ADA violations contained

   thereon and will continue to discriminate against Plaintiff unless and until the hotel's online

   reservation systems are modified and Defendants Mr. C Hospitality, LLC and Mr. C Coconut

   Grove, LLC implement policies to do so, consistent with the ADA.




                                                        5
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 6 of 12



          14.     The ADA violations for the online reservation systems for Mr. C Coconut Grove

   consist of the following:

          a)      A failure of any policy, practice, or procedure ensuring that individuals with
                  disabilities can make reservations for accessible guest rooms during the same
                  hours and in the same manner as individuals who do not need accessible rooms;

          b)      A failure to identify and describe accessible features in the hotel and guest rooms
                  offered through the reservations service in enough detail to reasonably permit
                  individuals with disabilities to assess independently whether the hotel or
                  specific guest rooms meets his or her accessibility needs;

          c)      A failure to ensure that properly described accessible guest rooms are held for use
                  by individuals with disabilities until all other guest rooms of that type have been
                  rented and the accessible room requested is the only remaining room of that type;

          d)      A failure to reserve, upon request, properly described accessible guest rooms or
                  specific types of guest rooms and ensure that the guest rooms requested are
                  blocked and removed from all reservations systems; and

          e)      A failure to guarantee that the specific properly described accessible guest room
                  reserved through the reservations service is held for the reserving customer,
                  regardless of whether a specific room is held in response to reservations made by
                  others.
           15.    Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until Mr.

   C Hospitality, LLC and Mr. C Coconut Grove, LLC are required to correct the ADA violations

   on the online reservation systems for Mr. C Coconut Grove and ensure that the online reservation

   systems and accompanying policies are maintained in a manner that is consistent with and

   compliant with the requirements of the ADA.

           16.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Mr. C

   Hospitality, LLC and Mr. C Coconut Grove, LLC, including litigation expenses and costs

   pursuant to 42 U.S.C. §12205.




                                                     6
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 7 of 12



             17.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Mr. C Hospitality, LLC and Mr. C

  Coconut Grove, LLC to implement policies, consistent with the ADA, to accommodate the

  disabled, by requiring it to alter and maintain the online reservation systems for Mr. C Coconut

   Grove in accordance with the requirements set forth in paragraph 7 above.2

             WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

   injunction enjoining Mr. C Hospitality, LLC and Mr. C Coconut Grove, LLC from continuing

   their discriminatory practices, ordering them to implement policies, consistent with the ADA, to

   accommodate the disabled, through requiring them to alter and maintain the online reservation

   systems for Mr. C Coconut Grove in accordance with the requirements set forth in paragraph 7

   above, and awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert

   fees, and costs.

                             COUNT II - FOR INJUNCTION AGAINST
                   MR. C HOSPITALITY, LLC AND MR C MANAGER SEAPORT, LLC

             18.      Plaintiff realleges and reavers paragraphs 1 through 11 above as if fully set forth

   herein.

             19.      Defendants Mr. C Hospitality, LLC and Mr. C Manager Seaport, LLC have

   discriminated against Plaintiff by denying him access to and full and equal enjoyment of the

   goods, services, facilities, privileges, advantages and accommodations offered at the


   2
     The injunction, to be meaningful and fulfill its intended purpose, should require Mr. C Hospitality, LLC and Mr. C
   Coconut Grove, LLC to develop, and strictly enforce, a policy requiring regular monitoring of their online
   reservation systems. As rates and classes of rooms change at the hotel, and the number and type of beds,
   accommodations and amenities offered in the various room types change from time to time, the availability of
   accessible rooms must be re-dispersed across these various price points, classes, as well as across rooms with
   disparate features (2010 ADA Standard 224.5). In light of the foregoing, in addition to regular ongoing website
   maintenance and to reflect physical changes at the hotel, the online reservation systems must continuously be
   updated to properly reflect and describe Mr. C Hospitality, LLC's and Mr. C Coconut Grove, LLC's compliance with
   the substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R. 36.302(e)(1).



                                                            7
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 8 of 12



  website/reservation systems for Mr. C Seaport due to the ADA violations contained thereon and

  will continue to discriminate against Plaintiff unless and until the hotel's online reservation

   systems are modified and Defendants Mr. C Hospitality, LLC and Mr. C Manager Seaport, LLC

   implement policies to do so, consistent with the ADA.

          20.       The ADA violations for the online reservation system for Mr. C Seaport consist of

   the following:

          a)        A failure of any policy, practice, or procedure ensuring that individuals with
                    disabilities can make reservations for accessible guest rooms during the same
                    hours and in the same manner as individuals who do not need accessible rooms;

          b)        A failure to identify and describe accessible features in the hotel and guest rooms
                    offered through the reservations service in enough detail to reasonably permit
                    individuals with disabilities to assess independently whether the hotel or
                    specific guest rooms meets his or her accessibility needs;

          c)        A failure to ensure that properly described accessible guest rooms are held for use
                    by individuals with disabilities until all other guest rooms of that type have been
                    rented and the accessible room requested is the only remaining room of that type;

          d)        A failure to reserve, upon request, properly described accessible guest rooms or
                    specific types of guest rooms and ensure that the guest rooms requested are
                    blocked and removed from all reservations systems; and

          e)        A failure to guarantee that the specific properly described accessible guest room
                    reserved through the reservations service is held for the reserving customer,
                    regardless of whether a specific room is held in response to reservations made by
                    others.
           21.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until Mr.

   C Hospitality, LLC and Mr. C Manager Seaport, LLC are required to correct the ADA violations

   on the online reservation systems for Mr. C Seaport and ensure that the online reservation

   systems and accompanying policies are maintained in a manner that is consistent with and

   compliant with the requirements of the ADA.




                                                      8
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 9 of 12



             22.   Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Mr. C

  Hospitality, LLC and Mr. C Manager Seaport, LLC including litigation expenses and costs

  pursuant to 42 U.S.C. §12205.

             23.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

   injunctive relief to Plaintiff, including an Order compelling Mr. C Hospitality, LLC and Mr. C

   Manager Seaport, LLC to implement policies, consistent with the ADA, to accommodate the

   disabled, by requiring them to alter and maintain the online reservation systems for Mr. C

   Seaport in accordance with the requirements set forth in paragraph 7 above.

             WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

   injunction enjoining Mr. C Hospitality, LLC and Mr. C Manager Seaport, LLC from continuing

   their discriminatory practices, ordering them to implement policies, consistent with the ADA, to

   accommodate the disabled, through requiring them to alter and maintain the online reservation

   systems for Mr. C Seaport in accordance with the requirements set forth in paragraph 7 above,

   and awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert fees, and

   costs.3




   3
     The injunction, to be meaningful and fulfill its intended purpose, should require Mr. C Hospitality, LLC and Mr. C
   Manager Seaport, LLC to develop, and strictly enforce, a policy requiring regular monitoring of their online
   reservation systems. As rates and classes of rooms change at the hotel, and the number and type of beds,
   accommodations and amenities offered in the various room types change from time to time, the availability of
   accessible rooms must be re-dispersed across these various price points, classes, as well as across rooms with
   disparate features (2010 ADA Standard 224.5). In light of the foregoing, in addition to regular ongoing website
   maintenance and to reflect physical changes at the hotel, the online reservation systems must continuously be
   updated to properly reflect and describe Mr. C Hospitality, LLC's and Mr. C Manager Seaport, LLC's compliance
   with the substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R. 36.302(e)(1).




                                                            9
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 10 of 12



                          COUNT III - FOR INJUNCTION AGAINST
                    MR. C HOSPITALITY, LLC AND MR C MANAGER, LLC


             24.   Plaintiff realleges and reavers paragraphs 1 through 11 above as if fully set forth

   herein.

             25.   Defendants Mr. C Hospitality, LLC and Mr. C Manager, LLC have discriminated

   against Plaintiff by denying him access to and full and equal enjoyment of the goods, services,

   facilities, privileges, advantages and accommodations offered at the website/reservation systems

   for Mr. C Beverly Hills due to the ADA violations contained thereon and will continue to

   discriminate against Plaintiff unless and until the hotel's online reservation systems are modified

   and Defendants Mr. C Hospitality, LLC and Mr. C Manager, LLC implement policies to do so,

   consistent with the ADA.

             26.   The ADA violations for the online reservation systems for Mr. C Beverly Hills

   consist of the following:

             a)    A failure of any policy, practice, or procedure ensuring that individuals with
                   disabilities can make reservations for accessible guest rooms during the same
                   hours and in the same manner as individuals who do not need accessible rooms;

             b)    A failure to identify and describe accessible features in the hotel and guest rooms
                   offered through the reservations service in enough detail to reasonably permit
                   individuals with disabilities to assess independently whether the hotel or
                   specific guest rooms meets his or her accessibility needs;

             c)    A failure to ensure that properly described accessible guest rooms are held for use
                   by individuals with disabilities until all other guest rooms of that type have been
                   rented and the accessible room requested is the only remaining room of that type;

             d)    A failure to reserve, upon request, properly described accessible guest rooms or
                   specific types of guest rooms and ensure that the guest rooms requested are
                   blocked and removed from all reservations systems; and

             e)     A failure to guarantee that the specific properly described accessible guest room
                    reserved through the reservations service is held for the reserving customer,




                                                      10
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 11 of 12



                    regardless of whether a specific room is held in response to reservations made by
                    others.
           27.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until Mr.

   C Hospitality, LLC and Mr. C Manager, LLC are required to correct the ADA violations on the

   online reservation systems for Mr. C Beverly Hills and ensure that the online reservation systems

   and accompanying policies are maintained in a manner that is consistent with and compliant with

   the requirements of the ADA.

           28.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Mr. C

   Hospitality, LLC and Mr. C Manager, LLC including litigation expenses and costs pursuant to

   42 U.S.C. §12205.

           29.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

   injunctive relief to Plaintiff, including an Order compelling Mr. C Hospitality, LLC and Mr. C

   Manager, LLC to implement policies, consistent with the ADA, to accommodate the disabled, by

   requiring them to alter and maintain the online reservation systems for Mr. C Beverly Hills in

   accordance with the requirements set forth in paragraph 7 above.4

            WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

   injunction enjoining Mr. C Hospitality, LLC and Mr. C Manager, LLC from continuing their


   4
     The injunction, to be meaningful and fulfill its intended purpose, should require Mr. C Hospitality, LLC and Mr. C
   Manager, LLC to develop, and strictly enforce, a policy requiring regular monitoring of their online reservation
   systems. As rates and classes of rooms change at the hotel, and the number and type of beds, accommodations and
   amenities offered in the various room types change from time to time, the availability of accessible rooms must be
   re-dispersed across these various price points, classes, as well as across rooms with disparate features (2010 ADA
   Standard 224.5). In light of the foregoing, in addition to regular ongoing website maintenance and to reflect physical
   changes at the hotel, the online reservation systems must continuously be updated to properly reflect and describe
   Mr. C Hospitality, LLC's and Mr. C Manager, LLC's compliance with the substantive ADA Standards regarding
   accessible hotel rooms in accordance with 28 C.F.R. 36.302(e)(1).




                                                             11
Case 2:19-cv-14305-KMM Document 1 Entered on FLSD Docket 08/22/2019 Page 12 of 12



   discriminatory practices, ordering them to implement policies, consistent with the ADA, to

   accommodate the disabled, through requiring them to alter and maintain the online reservation

   systems for Mr. C Beverly Hills in accordance with the requirements set forth in paragraph 7

   above, and awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert

   fees, and costs.

                                                         s/Drew M. Levitt
                                                         DREW M. LEVITT
                                                         Florida Bar No: 782246
                                                         DML2@bellsouth.net
                                                         LEE D. SARKIN
                                                         Florida Bar No. 962848
                                                         lsarkin@aol.com
                                                         4700 N.W. Boca Raton Boulevard, Ste. 302
                                                         Boca Raton, Florida 33431
                                                         Telephone (561) 994-6922
                                                         Facsimile (561) 994-0837
                                                         Attorneys for Plaintiff




                                                    12
